Citation Nr: 0027793	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  94-06 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware




THE ISSUE

Entitlement to service connection for deep vein thrombosis.




REPRESENTATION

Appellant represented by:	Terry Baker, Agent



REMAND

The veteran served on active duty from June 27, 1966, to 
April 30, 1968.  He also had other service of 11 months and 
27 days prior to June 27, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the RO that, among other things, denied service connection 
for deep vein thrombosis.  Thereafter, the veteran appealed 
from a June 1995 rating decision which confirmed a previously 
assigned 30 percent rating for a post-traumatic stress 
disorder (PTSD).  However, a 100 percent rating for PTSD was 
subsequently granted by a September 1997 rating action, 
making this rating issue moot.  The veteran also sought a 
total and permanent disability rating which was ultimately 
granted in March 2000.  Therefore, the only issue remaining 
on appeal is the claim of service connection for deep vein 
thrombosis.  

This case was transferred to the Board in April 2000.  
Thereafter, in June 2000, a motion to withdraw as the 
veteran's representative was received from the Vietnam 
Veterans of America.  This motion was granted in August 2000 
and the veteran was given an opportunity to appoint a new 
representative.  He did so in October 2000.  However, it does 
not appear that the newly appointed representative has had 
the opportunity to evaluate the evidence and present argument 
and/or additional evidence on the veteran's behalf.  Since it 
is important that the veteran be given full right to 
representation at every stage of his appeal, including at the 
RO level, see 38 C.F.R. § 20.600 (1999), the Board finds that 
a remand is required to give the veteran's newly appointed 
agent an opportunity to make argument and present additional 
evidence before the RO.  

Additionally, the Board notes that much evidence has been 
received since the RO issued a supplemental statement of the 
case in April 1994.  Some of this evidence refers to deep 
vein thrombosis or thrombophlebitis, such as August 1997, 
October 1998, and November 1999 records.  Consequently, 
consideration of this evidence by the RO and issuance of a 
supplemental statement of the case are required.  38 C.F.R. 
§ 19.31 (1999).

Finally, the Board notes that a hearing before a member of 
the Board was scheduled for June 1997.  It is not entirely 
clear whether the veteran desired to present testimony as to 
his claim of service connection for deep vein thrombosis or 
his then-pending claim for an increased rating for PTSD, or 
both.  Nevertheless, the veteran requested a postponement and 
his representative later submitted a statement in August 1997 
which was meant to act as a withdrawal of the earlier request 
for a hearing before a member of the Board.  Curiously, the 
representative had two months earlier indicated that it would 
no longer represent the veteran.  Consequently, it is not 
clear whether the representative had authority to withdraw 
the hearing request.  In order to clarify the veteran's 
intention in this regard, further action should be taken.  

This case is REMANDED for the following actions:

1.  The veteran and his recently 
appointed agent should be given the 
opportunity to supplement the record on 
appeal.  (The agent should be given 
access to the record in order to prepare 
argument in this case.)

2.  The RO should contact the veteran and 
his agent, and seek clarification of any 
desire to appear at a hearing, whether 
before a member of the Board or 
otherwise.

3.  The RO should re-adjudicate the claim 
of service connection for deep vein 
thrombosis.  If the benefit sought is 
denied, a supplement statement of the 
case should be issued.  If the veteran 
has expressed a desire to appear before a 
member of the Board at the RO, this 
hearing should be scheduled.  

After the veteran and his agent have been given an 
opportunity to respond to the supplemental statement of the 
case, and appear at any hearing requested at the RO, the 
claims folder should be returned to this Board for further 
appellate review.  No action is required of the veteran until 
he receives further notice; however, he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this remand is to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


